Citation Nr: 0027754	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  93-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for hidradenitis 
suppurativa, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty for training from May 1969 
to November 1969.  He also had periods of inactive duty for 
training from November 1969 to January 1973.

This appeal arises from a August 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In October 1994 and February 1999 the 
Board of Veterans' Appeals (Board) remanded the veteran's 
claims to the RO for further development.  The requested 
development has been accomplished to the extent possible and 
the case has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's hidradenitis suppurative does not produce 
systemic or nervous manifestations and is not exceptionally 
repugnant.  

2.  The veteran's hidradenitis suppurative has been 
productive of facial scars which are moderately disfiguring.

3.  The veteran's service-connected hidradenitis suppurativa 
rated as 30 percent disabling, facial scars rated as 10 
percent disabling, and left thigh skin graft scar rated 0 
percent disabling, do not preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for hidradenitis suppurativa have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806 (1999).

2.  The criteria for a separate 10 percent rating for 
disfiguring scars of the face are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.1, 4.3, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  After the veteran completed a 6-month 
period of active duty for training in November 1969, he 
served with a reserve unit until January 1973.  Service 
medical records from September 1969 reveal that the veteran 
had nodules over the perineal area at the juncture of the 
scrotum and thigh.  Service medical records reveal that in 
May 1971 a history of seven recurrent episodes of perianal 
boils was noted.  July 1972 service medical records again 
noted recurrent chronic furunculosis.  The examiner commented 
that the veteran obviously could not participate in active 
duty.  He was placed on light duty for two weeks.  A July 
1972 consultation report reflects that examination revealed a 
furuncle in the left perirectal area.  There was no evidence 
of keloid or chronic scarring.  The examiner's impression was 
that the veteran had recurrent cutaneous infections, which 
from the lack of scarring and chronic changes were minor.  A 
November 1972 medical examination to determine if the veteran 
was fit to be retained in the reserves revealed recurrent 
cutaneous lesions.  The examiner stated that due to the 
recurring nature of the veteran's skin problem it was 
recommended that he be discharged.  On his Report of Medical 
History the veteran noted that he had a recurrence of boils 
which stopped him from performing any military activities.  
He stated that he could not sit or stand in any position for 
long.

The record reflects that veteran was a patient in Michael 
Reese Hospital from January 18, 1978, through February 24, 
1978, and underwent surgery.  Other records indicate that the 
veteran had an exacerbation of hidradenitis in October 1980 
and extensive resection surgery of the perineal area the 
following month.  He thereafter had an open running wound.  
However, when seen in January 1981, the veteran's wounds were 
completely healed.  The veteran wanted to return to work.  
His only difficulty at that time was a slight soreness of the 
operative scar with long periods of sitting.

In October 1982 the veteran was admitted to a VA hospital for 
Alcohol Rehabilitation.  While he was in the hospital a 
dermatological consult was performed.  The examiner diagnosed 
the veteran's lesions as hidradenitis suppurative.

On a VA examination in December 1982 the veteran reported 
that he had had boils on his buttocks, underarms, the back of 
his neck, and the facial area.  The veteran was employed as a 
clerk at the postal service.  When his condition was active, 
he could not sit down or walk.  As a result he had lost about 
one month of work.  He had a recurrence of facial abscesses, 
3 of which were active at that time.  He had highly pitted 
areas of the face.  He also had one to one and one half inch 
wide scars of the buttocks and perineum as a result of the 
excision of lesions.  The scars were very irregular in 
surface and not pliable.  The following diagnoses was given:

1.  Inclusion cyst and abscess formation of the cheeks, 
chronic recurrent with current activity and scars;

2.  Scars of the right preauricular area, residuals of 
incision of an abscess;

3.  Scar of the left upper arm, periaxillary area, 
residuals of an incision;

4.  Residual scar of the left upper thigh, a result of 
an excision in the left scrotal area; and 

5.  Scars of both buttocks and the perineum.

A February 1984 VA dermatology examination reflects that the 
veteran reported that he had one to two boils every month 
that were painful and prevented him from working.  He had the 
glands removed from both axillae and the anal region.  He 
still had recurrences in these areas.  A hyperpigmented 
superficial nodular mass, 2x2 centimeters, was noted in the 
left axillae region.  It was tender to the touch.  There were 
no lesions on the face, groin, back, chest, or thighs.  The 
diagnosis was chronic hidradenitis suppurative, status post 
surgical treatment and acne vulgaris.

Medical records dated in March 1984 reflect that the veteran 
had a draining sinus in the right inferior auricular area 
where an abscess was drained two days previously.  The 
veteran reported having chronic problems with hidradenitis in 
his perirectal, axillary and facial area.

A VA dermatology examination in December 1984 reflects that 
the veteran stated that the lesions were forming more rapidly 
and causing severe pain which left him bedridden and unable 
to walk or perform any work until they subsided or were 
surgically removed.  The examiner noted a history of 
hidradenitis suppurative flare ups every one to two months.  
Physical examination revealed that the left groin had 
pustules forming.  Both the gluteal cheeks had surgical 
scars.  The post nuchal area and right lateral auricular 
areas were all involved and active.  The axillae revealed 
scarring and chronic symptoms.  The impression was severe 
debilitating hidradenitis suppurativa.  

A March 1985 VA Vocational Counseling report noted that the 
veteran had times when he had boils or cysts in the areas of 
his buttocks, underarms and behind his ears.  During episodes 
or flare-ups the veteran was unreliable in school and work 
attendance.  The psychologist noted that episodes usually 
subsided after a few days.  The psychologist also noted that 
the veteran stated that he no longer had an alcohol abuse 
problem.

A medical text on dermatological disorders was placed in the 
vocational rehabilitation and counseling folder for the 
veteran.  The text is as follows:

HIDRADENITIS SUPPURATIVA

An inflammation of the apocrine gland 
that results in obstruction and rupture 
of the ducts with painful local 
inflammation.  Most lesions occur in the 
axilla or groin, but they may also be 
found around the nipples or anus.  The 
lesions may be confused with furuncles 
but tend to be more persistent and are 
diagnosed primarily by their location and 
clinical course.  Pain, fluctuation, 
discharge, and sinus tract formation are 
characteristic.  In chronic cases, 
coalescence of inflamed nodules may cause 
palpable cordlike bands in the axilla.  
The condition may become extensive and 
disabling, if the pubic and genital areas 
are severely involved, walking may be 
difficult.  

Treatment

Susceptible patients should avoid 
antiperspirants or other irritants.  
Early simple cases are treated with rest, 
moist heat, and prolonged systemic 
antibiotic therapy as for furunculosis.  
Surgical excision and plastic repair of 
the affected areas may be necessary if 
the disease persists.  

A November 1985 VA dermatology examination found active 
lesions on the left buttock, with drainage.  

In February 1986 a VA dermatology examination found several 
painful nodules on the left axilla.  The veteran stated that 
it was very painful and that he had exacerbations every other 
month.  

VA records in July 1986 noted one tender lesion in the right 
groin.  There were two cystic lesions on the face.  

In a decision dated in April 1987 the Board denied the 
veteran's appeal for a rating in excess of 10 percent for 
hidradenitis suppurative.

VA records from July 1987 revealed dry areas of 
hyperpigmentation in the left axilla.  There were two well 
healed scars.  The groin had a moist region with a small 
nodule on the left aspect of the scrotum.  It was tender to 
the touch.  In the area of his anus he had numerous well 
healed scars.  

In August 1987 the veteran had inflammation in the rectal and 
groin area.  For three weeks he had symptoms with a severe 
burning sensation.  He had severe itching under his left 
armpit for three weeks.  He had difficulty with sitting and 
walking.  

VA hospital records from August 1987 reveal that the veteran 
had a small fluctuant area of the left perirectal area.  He 
had incision and drainage of two fluctuant areas with return 
of about one cubic centimeter of purulent material from each.  

A VA examination in September 1987 found chronic inflammatory 
changes and deep seated cysts in the groin and axillary area.  
There were surgical scars on the buttocks.  There were areas 
of hyperpigmentation on the groin and axilla.  The assessment 
was chronic debilitating, but not life threatening, 
dermatoses that required surgical excision for definitive 
treatment of hidradenitis suppurativa.  

VA medical records reflect that the veteran was seen in 
February 1988 for lesions of 2 weeks duration.  The lesions, 
located on all 4 limbs, the trunk, back, and penis, were well 
demarcated, raised, scaley, and pruritic.  There were areas 
of hyperpigmentation and macules on his back.  Chronic 
hyperpigmented lesions were noted in the axilla.  He had 
little facial involvement.

By a rating decision dated in April 1988, the RO increased 
the rating for hidradenitis suppurativa from 10 percent to 30 
percent under Diagnostic Code 7899-7806 effective from 
February 1988.

A note from the veteran's VA physician dated in July 1988 
stated that he should not sit or stand for prolonged periods.  
An examination of the veteran revealed a tender two 
centimeter in diameter nodule on the left buttock.  The 
assessment was exacerbation of hidradenitis of the left 
buttock and eczema of the extremities that was now pruritic.  

VA dermatological examination in July 1989 revealed a nodule 
behind the right ear and nodules on the buttocks and left 
groin.  

A July 1989 VA counseling report included a comment that the 
veteran stated that he had quit the hard stuff when he was 
first treated for alcoholism, but that he drank beer.  The VA 
psychologist persuaded the veteran to accept an assessment of 
his problem at the Substance Abuse outreach center.  
Following that the veteran was to have another appointment 
with the VA psychologist.  The psychologist commented that 
some attitude change would make a significant difference in 
the prospects for success.  The veteran had failed to 
complete educational programs to prepare to be either a 
social studies teacher or a real estate broker.  

In August 1989 a VA counseling psychologist noted that the 
veteran was in total denial about his alcohol abuse in spite 
of participation in two inpatient treatment programs.  The 
veteran continued to use alcohol and had unrealistic goals 
with no plans.  The psychologist suggested that the veteran 
keep a daily log of all his activities including food intake, 
exercise, alcohol intake, environment and his attitude.  He 
was also to remain alcohol free for one year.  This was 
suggested as a method for examining what was going on prior 
to his skin disorder flare-ups.  The veteran first agreed to 
the idea and then reported that he was not giving up his 
small amount of beer.  The psychologist noted that the 
veteran reported beer intake of one six pack on Sundays from 
August through January.  The psychologist questioned whether 
or not the veteran desired a structured life style and the 
responsibilities that go with it.  The psychologist concluded 
that it was unlikely the veteran's condition "in physical 
and mental health will improve" until he accepts the 
possibility of what some of the causes for his problems are 
and has a change in attitude.  The psychologist felt that the 
veteran was continually on the defensive and was not 
motivated at that time to make the necessary changes.  

By a decision dated in September 1989 the Board denied the 
veteran's appeal for a rating in excess of 30 percent for 
hidradenitis suppurativa.  The Board held that the evidence 
showed significant areas of hidradenitis involvement but that 
neither systemic nor nervous manifestations of the 
hidradenitis were clinically shown.  The Board also held that 
there was no basis for concluding that the condition was 
exceptionally repugnant.

Hospital reports from the VA in March and April 1990 noted an 
excision of hidradenitis of the left groin.  Examination 
revealed tenderness, induration and draining of purulent 
exudate from a six centimeter in diameter area in the left 
groin.  

A VA counseling record from September 1990 reveals that the 
veteran had been hospitalized from March 22, 1990, to April 
6, 1990.  He had not been hospitalized for a year before 
that.  The veteran reported that he had not used alcohol 
since January 1990.  He resisted attending support meetings 
or getting a sponsor.  The veteran was instructed to get a 
support group and a sponsor.  In December 1990 a follow up 
interview was held.  The psychologist noted that the veteran 
was still maximizing his service-connected skin condition and 
minimizing his alcoholism.  He had gotten a sponsor but had 
not seen him in two months and was not attending Alcoholics 
Anonymous (AA) meetings.  

VA records of hospitalization from October and November 1990 
reveal treatment for recurrent hidradenitis of the buttock.  
The veteran had a 2x2 centimeter fluctuant mass at the left 
anterior perineal area.  A wide excision was performed.  

VA records dated in December 1990 noted that the veteran had 
healed surgical scars of the buttock and left groin.  He was 
slightly boggy in the inner buttock.  There was no erythema.  
The veteran jumped at slight touch, anywhere in a two 
centimeter area.  The area behind the scrotum was now healed 
without drainage.  

In January 1991 a rehabilitation plan was set out by the VA 
psychologist .  The purpose was to improve the veteran's 
rehabilitation potential.  The veteran was to attend three 
closed AA meetings a week.  He was to meet regularly with his 
sponsor and keep a signed log of the dates and places of the 
meetings.  

In May 1991 the veteran testified at a hearing concerning his 
skin problems.  It was argued that the veteran was unable to 
work due to these problems.

The veteran submitted a VA Form 21-8940 in December 1991.  
The veteran indicated that he last worked full time in May 
1982.  He had been employed as a clerk at the United States 
Postal Service from September 1977 to March 1981.  He checked 
that he left his last job because of his disability.  The 
veteran indicated that he had four years of college.  In the 
remarks section he stated that he had a recurring disease 
that, when active, incapacitated him from any physical 
activity.  He indicated that the flare-ups lasted up to three 
months at a time and precluded a steady job.

VA records from January 1992 noted a fluctuant nodule in the 
right inguinal region which was tender.  The perirectal 
region was without fluctuance.  He was tender in the regions 
of the previous surgical incisions.  

In June 1992 the veteran reported a boil on the right buttock 
for three days.  The veteran complained of right buttock 
pain.  Examination revealed tenderness on the right buttock 
with no fluctuance.  Needle aspirate was negative.  

In July 1992 a VA skin examination was performed.  The 
veteran reported a flare-up on his buttocks.  He complained 
of pain.  Objectively no pustules were found on the buttocks.  
There was a scarred intergluteal area.  There were several 
papular lesions in the axilla. 

A VA vocational rehabilitation reevaluation summary in August 
1992 noted that the veteran was one hour late for his 
appointment.  It had been rescheduled three times in the past 
month.  The veteran did not bring any documents with him, 
such as school records, medical treatment records or AA 
participation records.  A rehabilitation plan was outlined.  
The veteran was to attend AA three times per week and get a 
sponsor.  He was to finish two courses.  He was to call the 
psychologist at Thanksgiving time.  

In January 1993 VA records revealed that the veteran had 
lesions on his face.  The veteran denied systemic symptoms.  
The examiner diagnosed acne and hidradenitis suppurativa.  
The veteran was hospitalized for three days.  VA records, two 
weeks after the veteran was discharged from the hospital, 
noted that he was doing better and the wound on his buttock 
was healed without fluctuance.  

A VA examination was performed in October 1994.  The veteran 
reported that he was unable to sit for a time because of 
severe pain.  His condition also aggravated him when he 
stood.  The examiner noted no nervous manifestations of the 
skin disorder.  The disorder affected the groin folds and 
perirectal area with diffuse linear inflamed scars.  Some 
scars were not inflamed.  He had linear hypertrophic plaques 
with inflamed scars.  The scared red areas flared up four 
times a year.  

March 1995 VA records included complaints of very painful 
boils between the buttocks and under the left arm.  He had 
difficulty sitting and was unsteady on his feet.  He had a 
one centimeter nodule that was tender and nonfluctuant in the 
left axilla.  It was aspirated with no pus.  The right 
buttock was also tender with an area of fluctuance.  

In May 1996 a VA consult included a report of a large eight 
by one centimeter lesion on the medial aspect of the left arm 
without invasive infection.  The veteran was scheduled for an 
excision.  

A VA history taken in June 1996 revealed a history of 
hidradenitis suppurative of the left axilla, groin and 
perineum.  The veteran had presented for excision and skin 
grafting of the left axillary region.  Other areas were 
quiescent.  He denied recent fever cellulitis.  An excision 
of the left axilla hidradenitis and coverage with a split 
thickness skin graft from the left thigh was performed.  

A VA social work survey completed in May 1997 reflects that 
the veteran reported that his skin condition was on his neck, 
under his arms, behind his ears, on his buttocks and groin 
area.  He indicated that he experienced a great deal of pain 
because of his skin condition.  He stated that he had to take 
pain pills to deal with the pain.  In addition, he said that 
he had difficulty sleeping because of his pain.  His 
condition also caused him difficulty in moving about.  He 
reported that he had to take several warm baths a day to cope 
with the discomfort his skin condition caused him.  The 
veteran had been separated from his wife since 1995.  He 
lived with his sister and her two grandsons.  He provided 
supervision for the grandchildren when his sister had to work 
at night.  The veteran reported that after leaving the 
service he returned to his job as a bookkeeper at Fireman's 
Fund Insurance.  He left that job after a year and a half to 
attend school.  For the next twenty years he alternately 
attempted to work or to go to school.  He reported that his 
medical condition often caused him to stop work or school.  
He spent his days in the house.  The VA social worker wrote 
the following evaluation: 

Veteran had been coping with a medical 
condition for several years.  He had 
tried to return to gainful employment.  
However, his medical condition has 
prevented him from doing that.  In 
addition, it is unclear whether he can 
return to some sort of work until 
vocational testing is completed on him.  
Also, the veteran is dependent on one of 
his sisters to help him with getting his 
needs met.  Veteran would benefit from an 
increase in disability benefits that 
would lessen his dependency on his 
family.  It would allow him the ability 
to get things he needs on his own.  

A VA examination was performed in May 1997.  The veteran 
complained of pain and tenderness when the disease was 
active.  He had undergone surgical treatment of the left 
axilla in August 1996 with a skin graft.  He had had surgery 
in the groin three times and in the buttock region nine 
times.  Objective examination revealed a skin graft on the 
left upper arm adjacent to the left axilla.  Both axillae 
were clear.  The perianal region contained several scars and 
a tender erythematous papule.  There were several scars in 
the inguinal region.  Color photographs were taken and 
included with the examination report.

A VA mental disorders examination was performed in September 
1997.  The examiner indicated that he took history directly 
from the veteran.  The claims folder was available.  The 
veteran reported that he had not been hospitalized as an 
inpatient for emotional problems or substance abuse since 
1982.  He had taken his last drink of beer two days prior to 
the examination, when he had a pack of beer with two 
companions.  He reported being unemployed since 1982.  The 
diagnoses were substance abuse and alcohol abuse.  

In September 1997 the veteran had a vocational rehabilitation 
evaluation.  The counselor noted that the veteran had 
attended Loop Junior College from 1969 to 1971 and Chicago 
State University from 1978 to 1981.  The veteran's employment 
history included military service as an infantryman and two 
years with the postal service.  He had been unemployed since 
1977 and relied upon his VA benefits and Social Security 
benefits ($479.00 per month) for financial support.  The 
counselor noted that the veteran had been permitted to 
reenter Chicago State in 1991 for one term to improve his 
cumulative grade point average.  After continued enrollment 
the record indicated that the veteran was placed on 
interrupted status because he demonstrated unsatisfactory 
conduct and cooperation in the pursuit of his vocational 
rehabilitation program.  He failed to maintain a 2.4 grade 
point average and had earned three grades of incomplete and 
one "F" during the fall semester.  In addition he failed to 
demonstrate evidence that he had followed up with AA.  He had 
not kept scheduled appointments with the VA psychologist.  
Records indicated that the veteran last acknowledged alcohol 
abuse in 1990.  However during the current interview he 
denied alcohol consumption after 1975.  

In a "Synthesis of Evaluation/Determination" apparently 
completed in January 1998 by a VA counseling psychologist, it 
was noted that the veteran was requesting VA assistance to 
achieve employment in a social career and that a vocational 
assessment had been completed through fee based assessment 
contractors.  It was determined that the following factors 
represented vocational impairments for this veteran:

1.  Limited ability to complete tasks requiring prolong 
sitting, physical exertion, exposure to dust, dirt, and 
heat.

2.  History of alcohol abuse.

The veteran had been scheduled for an appointment for January 
5, 1998, but he did not appear.  In January 1998 a letter was 
sent to the veteran to the effect that his vocational 
rehabilitation benefits had been suspended and his case 
placed in interrupted status.  That action had been taken 
since the veteran had failed to complete the required 
evaluation.  

In February 1999 the Board remanded the veteran's claim to 
the RO for further development.  As per the remand the RO 
sent the veteran a letter in March 1999.  In the letter the 
RO requested that the veteran clarify whether or not he was 
receiving Social Security benefits.  The veteran did not 
reply.  

In May 1999 the RO sent a fax to the Social Security 
Administration requesting the veteran's records.  Two weeks 
later the Social Security Administration faxed a reply.  The 
response stated that the veteran was not entitled to 
disability benefits and to contact SSA for medical records in 
the SSI file.

The RO requested information from the Social Security Office 
in July 1999, October 1999, January 2000, and March 2000 as 
directed in the May 1999 reply from Social Security.

In January 2000 the RO referred the records in this case to 
an appropriate medical specialist for an opinion as to 
whether or not the veteran's hidradenitis suppurative was 
productive of systemic manifestation.  The VA dermatologist 
made the following findings:

1.  There is no mention of enlarged lymph 
nodes, persistent high fevers, shaking 
chills, elevated white blood cell counts 
or other symptoms, signs or laboratory 
tests to suggest systemic manifestations.  

2.  The photographs show mainly old scars 
and no real evidence of acute, severe 
infection.  

3.  The most recent blood test at VA 
Chicago Health Care System on 12/11/1999 
did not show an elevation in white blood 
cells.  

Opinion:  Although transient septicemia 
may have occurred during severe flare-ups 
of the hidradenitis suppurativa, it is my 
opinion that it is not at least as likely 
as not that chronic systemic 
manifestations exist at this time.

The VA vocational and rehabilitation files concerning the 
veteran contain an application for vocational rehabilitation 
signed by the veteran in January 2000.  A statement verifying 
that the veteran was a resident of the Roseland Christian 
Ministries Center Stewardship Program which began in August 
1999 and would end in February 2000 is included in these 
records.  An undated and unsigned "Synthesis of Evaluation 
and Determination," reflects that the veteran was determined 
to have a serious employment handicap and that achievement of 
a vocational goal was feasible.  It was reported that the 
veteran was requesting vocational rehabilitation assistance 
to achieve employment in the field of sociology (research).  
A vocational assessment had been completed and it was 
determined that the following factors represent vocational 
impairments for the veteran:  veteran is limited in training 
and education; he is unskilled and has not transferable 
skills into other suitable employment.  Specifically, the 
veteran was found to be limited in terms of handling any 
strenuous physical activities or highly stressful activities.  
It was reported that the veteran's limitations restrict the 
type of employment he may seek/maintain without running the 
risk of aggravating his skin condition and alcohol substance 
abuse.

Also added to the claims folder were additional VA medical 
records.  These records reflect that the veteran was seen in 
January 2000 for hidradenitis.  In March 2000 he was seen for 
an "ETOH" problem.  It was reported that he was unemployed 
and had been through one prior alcohol treatment program and 
was to begin another alcohol treatment program later in March 
2000.  A subsequent notation dated in March 2000 reflects 
that he was seeking treatment for alcohol and cocaine 
dependence because he was enrolled in school and was required 
to receive addiction treatment in order to be financed by the 
Federal Government.  He was living at a local ministry and 
had not been employed for the past 25 years because "he 
states he is disabled."  It was reported that he had a skin 
disorder but received no treatment.  An entry dated in April 
2000 reflects that he was discharged from the alcohol 
treatment program for non attendance.  Later in April 2000 he 
was seen for complaints of chest pain.  He was to be admitted 
for cardiac workup and to rule out a myocardia infarction.  
Examination upon admission revealed numerous pustules 
predominantly on the upper back as well as scar tissue on 
buttocks secondary to previous surgery for hidradenitis.  A 
neurology consultation reflects that the veteran had an 
episode of loss of consciousness while watching TV with a 
beer in hand.  He did not think that he had too much to 
drink.

In a statement dated in May 2000 the veteran noted his recent 
illness (cardiac arrest) and stated that he was then totally 
disabled from helping himself or his family financially.


Increased Rating

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

Eczema which is demonstrated by exudation or constant 
itching, extensive lesions or marked disfigurement is rated 
as 30 percent disabling.  With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance, a 50 percent 
rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Disfiguring scars of the head, face and neck are rated under 
the criteria of Diagnostic Code 7800.  Under these criteria, 
a scar resulting in slight disfigurement warrants a 
noncompensable rating and a moderately disfiguring scar 
warrants a 10 percent rating.  A 30 percent disability rating 
is warranted for severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating is warranted for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  If in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Codes 7801 and 7802 pertain to scars that result 
from burns; the appellant's scar are not the result of burns.

Diagnostic Code 7803 provides a 10 percent disability rating 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.

Under Diagnostic Code 7804, superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The provisions of Diagnostic Code 7805 stipulate that other 
scars will be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis.  The veteran's hidradenitis suppurative is 
currently rated as 30 percent disabling.  The Schedule for 
Rating Disabilities does not include a specific Diagnostic 
Code for evaluating hidradenitis suppurative.  The veteran's 
service-connected disability is a skin disorder.  It involves 
lesions which appear in various areas of the body.  For that 
reason the Board concurs with the RO that the Diagnostic Code 
which most nearly approximates the anatomic area and symptoms 
of hidradenitis suppurative is Diagnostic Code 7806, the code 
for rating eczema.

A 50 percent rating for eczema requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or be exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  However, it is important to 
point out that hidradenitis suppurative and other ratable 
skin problems are to be evaluated as for eczema only to the 
extent that such criteria are apt characterizations of the 
disability at issue.  In other words, the rating assigned 
consistent with criteria set forth in Code 7806 is "dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations."  38 C.F.R. 4.118.  This 
language suggests that other disabling characteristics not 
specifically contemplated by Code 7806 must also be 
addressed, where appropriate.  In this regard, the Board 
notes that under Diagnostic Code 7800 scars of the head, face 
and neck may be evaluated as 10 percent disabling if they are 
productive of moderate disfigurement.  Diagnostic Code 7803 
provides a 10 percent disability rating for superficial scars 
that are poorly nourished with repeated ulceration and 
Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars which are tender and painful on objective 
demonstration.  The provisions of Diagnostic Code 7805 
stipulate that other scars will be rated based on limitation 
of function of the part affected.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.  Thus, in determining the appropriate 
rating for the service-connected skin disability, the Board 
will consider the all the manifestations of the veteran's 
skin disorder, and determine whether or not all the 
manifestations are contemplated by the rating assigned under 
Diagnostic Code 7806 or whether a separate rating may be 
assigned for any of the manifestations .

Multiple clinical records during the course of the appeal 
have described eruptions affecting various parts of the 
veteran's body.  The skin disorder was so severe as to 
require hospitalization and surgery in 1978.  The veteran 
underwent extensive resection surgery of the perineal area in 
1980.  In 1982 the veteran reported that he had boils on his 
buttocks, under his arms, on the back of his neck and on his 
face.  Examination revealed that he had highly pitted areas 
on his face, as well as scars of the buttocks and perineum as 
the result of excision of lesions.  On examination in 
February 1984 it was noted that he had had glands removed 
from both axillae and the anal region.  On examination in 
December 1984 it was noted that the veteran had severe 
debilitating hidradenitis suppurativa.  In August 1987 the 
veteran underwent incision and drainage of fluctuant areas in 
the rectal and groin areas.  When the veteran was seen in 
February 1988 it was noted that he had lesions on all 4 
limbs, the trunk, back and penis.  He had little facial 
involvement.  The veteran was hospitalized in March and April 
1990 and underwent excision of hidradenitis of the left 
groin.  He was again hospitalized in October and November 
1990 and underwent a wide excision of a fluctuant mass in the 
left perineal area.  In June 1996 the veteran underwent 
excision of left axilla hidradenitis and coverage with a skin 
graft from the left thigh.  On examination in May 1997, the 
veteran reported that he had had surgery in the groin three 
times and in the buttock region nine times, and in the left 
axilla with a skin graft.  The clinical descriptions are 
enhanced by the color photographs taken in May 1997 which 
reflect affected facial areas, old scars in the rectal area 
and the inguinal region, as well as the skin graft on the 
left upper arm adjacent to the left axilla.

Thus, the clinical records reflect that the veteran's skin 
disorder is manifested by painful local inflammation with 
most lesions occurring in the rectal, inguinal, and axilla 
areas.  However, the lesions have also affected all 4 limbs, 
the trunk, back, penis, facial areas, behind his ears, and 
the back of his neck.  The condition has required continuing 
care, including multiple periods of hospitalization with 
surgical excision and plastic repair of the left arm.  As 
noted above, the veteran reported that he had had surgery in 
the groin 3 times and in the buttock region 9 times, as well 
as in the left axilla.

The Board has focused its review on a search for any evidence 
that the veteran's skin disorder has exhibited systemic or 
nervous manifestations.  The claims folder does not include 
any such evidence.  No examiner has described exceptional 
repugnance from the skin lesions or the scarring.  While the 
photographs show skin involvement of various parts of the 
body, the Board does not find that the discoloration, 
lesions, or scaring shown in the photographs are 
"exceptionally" repugnant.  Thus, more than 30 percent is not 
warranted for the veteran's skin disorder under Diagnostic 
Code 7806.

VA examiners have noted that the veteran had facial abscesses 
and highly pitted areas of the face.  Chronic recurrent 
inclusion cyst and abscess formation of the cheeks with scars 
was diagnosed.  The May 1997 color photographs indicate that 
the veteran had a full beard which hid any facial scarring.  
However, these photographs indicate the presence of lesions 
or scarring under both ears.  As noted above, a separate 
rating may be assigned for disability classified as 
disfiguring scarring of the head, face or neck under 
Diagnostic Code 7800.  In the opinion of the Board, the 
record, including the color photographs, are sufficient to 
place the claim into equipoise regarding the amount of 
resulting facial disfigurement.  Resolving reasonable doubt 
in the veteran's favor, the Board finds that the facial 
scarring is productive of moderate disfigurement and warrants 
a separate 10 percent rating under Diagnostic Code 7800.

The Board does not find that the criteria for a 30 percent 
rating are met under Code 7800.  That is, the disfigurement 
affecting the head, neck or face from scarring is not severe 
in nature, as in producing a marked and unsightly deformity 
of the eyelids, lips or auricles.  Such is not described in 
the medical records nor do the color photographs reflect such 
a degree of severity.

Finally, Diagnostic Code 7813 provides for rating for 
physical impairment or constitutional symptoms from the skin 
disorder.  However, medical data do not show any other 
impairment than those discussed above.  The old scars in the 
rectal area and the inguinal region, as well as the skin 
graft on the left upper arm adjacent to the left axilla, have 
not been reported to be productive of physical impairment nor 
does the record reflect that the old scars or the skin graft 
have been described as tender or painful.  While the skin 
graft on the left upper arm adjacent to the left axilla is 
markedly discolored, this is not normally an exposed surface 
and the discoloration is not shown to be productive of 
impairment.  There is no reference to disability from such 
scarring or skin grafting; nor is there any indication that 
the scars or skin graft are poorly nourished with repeated 
ulceration.  In sum, a rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7803, 7804, or 7805 is not appropriate.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In a Supplemental Statement of the Case dated 
in May 2000, the RO held that evidence revealed no 
exceptional or unusual disability picture which warranted 
submission to the Chief Benefits Director under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board concurs 
with the RO that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this disorder, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  The Board 
finds that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level, and no further increase is 
warranted on an extraschedular basis.


Total Rating 

The veteran's claim for a total rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  He has presented a claim which is plausible.  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. §  5107(a).

Laws and Regulations.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. § 3.340, 3.341, 4.16.  For a veteran 
to prevail on a total rating claim, the record must reflect 
some factor which takes the claimant's case outside the norm.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 
38 C.F.R. § 4.1, 4.15.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 
4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a).  In determining 
whether an appellant is entitled to a total disability rating 
based upon individual unemployability neither an appellant's 
non-service-connection disabilities nor advancing age may be 
considered.  Hersey v. Derwinski, 2 Vet. App. 91 (1996).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91; see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  

Analysis.  The veteran's service-connected disabilities 
consist of hidradenitis suppurativa, currently evaluated as 
30 percent disabling, and a scar on the left thigh, currently 
evaluated as noncompensably disabling.  The Board has also 
determined that the veteran is entitled to a separate 10 
percent rating for facial scars.  The veteran's nonservice-
connected disabilities include substance abuse and alcohol 
abuse.  

The veteran's compensable service-connected disabilities 
consist of his skin disorder which is rated as 30 percent 
disabling, and facial scarring rated as 10 percent disabling.  
Accordingly, the veteran does not meet the schedular criteria 
for a total rating based on unemployability set forth in 
38 C.F.R. § 4.16(a).

The Board next considers the subjective factors and the 
veteran's individual circumstances as they relate to his 
unemployability.  The claims folder includes records of VA 
hospitalization for treatment of his skin disorder.  On 
occasion the veteran has had surgical excision of the 
diseased areas and a skin graft.  The frequency and duration 
of the veteran's severe outbreaks of hidradenitis suppurative 
are the basis of veteran's claim that his service-connected 
disorder is totally disabling.

The medical evidence reflects that the veteran has flare ups 
approximately every two months.  Those flare ups have on 
occasion been noted to be debilitating.  On many occasions 
the skin disorder results in difficulty sitting, standing or 
walking for prolonged periods.  On numerous occasions the 
skin disorder was of such severity that the lesions had to be 
excised.  The areas were of such size that on at least one 
occasion a skin graft was required after lesions were 
excised.  There is no question that on those occasions the 
skin disorder was of such severity that the veteran's 
movements and activities would be impaired.  Nevertheless on 
many occasions the flare ups were not of such severity that 
surgery was required or that impairment in movement resulted.  
The veteran has asserted that he must take medication for the 
pain.  A review of the medical records reveals that the 
veteran had pain necessitating medication after his surgical 
procedures, but there is no mention of a prescription for 
regular pain medication in his medical records.

Although the veteran has periods when his skin disorder is 
severe, the information in the vocational rehabilitation 
folder reflects that the veteran's nonservice-connected 
disabilities play a significant role in his inability to 
work.  The veteran's history of hospitalization for treatment 
of alcohol abuse and subsequent continuing history of 
drinking alcohol play a significant role in the veteran's 
unemployment.  When the veteran was hospitalized at a VA 
facility for treatment of alcoholism it was noted that he was 
employed with the postal service and was seeking treatment 
because he was afraid of losing his job because of his 
drinking.  He acknowledged drinking at work.

The VA Vocational Rehabilitation and Education (VRE) 
psychologists at the RO have been involved with the veteran 
since January 1984.  On several occasions as noted above a 
rehabilitation plan has been drawn up for the veteran.  On 
each occasion the first concern was that the veteran deal 
with his alcoholism by participating in a support group, 
specifically AA.  The VA psychologist in September 1990 
commented that the veteran had a tendency to minimize his 
alcoholism and maximize this skin condition.

There is no indication in the VRE folder that the veteran's 
skin disorder is of such severity that it would preclude him 
from working.  The emphasis in the reports is on the attempts 
of the psychologists to persuade the veteran to follow 
through on plans to obtain assistance dealing with his 
alcoholism.  After a recent decision by vocational 
rehabilitation personnel at the RO that the veteran was 
capable of achievement of a vocational goal, the veteran was 
hospitalized because of episodes of loss of consciousness - 
another nonservice-connected condition.

The Board finds that the veteran is not totally disabled due 
to his service-connected disabilities.  A total rating based 
on individual unemployability due to service-connected 
disability is not warranted.  


ORDER

A rating in excess of 30 percent for hidradenitis suppurativa 
is denied.

A separate rating of 10 percent for scars of the face is 
granted, subject to the regulations governing the payment of 
monetary benefits.

A total rating based on individual unemployability due to 
service-connected disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

